 In the Matter of TIMM AIRCRAFT COMPANY aindJ INTERNATIONAL AssO-CIATION ;OF, MACHINISTS, AERONAUTICAL LODGE DIST. 22, AFLCase No. R-4873.-Decided March,25, 1943Jurisdiction:aircraft manufacturing industry.Practice and Procedure:petition dismissed in view of jurisdictional controversybetween two of the labor organizations involved and when a third organizationunaffected by the dispute did not make a substantial showing of representation.Messrs. H. W. ElliottandHyman Smith,,of Los Angeles, Calif., forthe Company.Messrs. J. Robert ClarkandRay B. Felton,of Burbank, Calif., forthe I. A. M.Mr. James M. Carter,of Los Angeles, Calif., for the Welders.Messrs. Lew Michener, Noah N. Tauscher,andJim Carbray,of LosAngeles, Calif., for the C. I. O.Mr. Arthur Garrett,of Los Angeles, Calif., for the Carpenters.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE, CASEUpon petition and amended petition duly filed by InternationalAssociation of Machinists, Aeronautical Lodge Dist. 22, AFL, hereincalled the I. A. M., alleging that a question affecting commerce hadarisen concerning the representation of employees of Timm AircraftCompany, Los Angeles, California, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before George H. O'Brien, Trial Examiner. Saidhearing was held at Los Angeles, California, on February 4, 9, 10, and11, 1913.The Company, the I. A. M., and Los Angeles County DistrictCouncil of Carpenters, herein called the Carpenters, National Union,United Aircraft Welders of America, herein called the Welders, andUnited Automobile, Aircraft and Agricultural Implement Workers of.America, C. I. 0., herein called the C. I. 0., appeared, participated,,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.48 N. L. R. B., No. 60.505 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe I. A. M. moved at the hearing to amend its amended petition toallege that the unit appropriate for collective bargaining consisted ofonly the Saticoy plant of the Company rather than three plants,thereby restoring the claim made in its first petition.The motion wasdenied by the Trial Examiner.Although-we think the motion shouldhave been granted, in view of our findings below,no prejudicial errorwas committed.The other rulings of the Trial Examiner made atthe hearing are free from prejudicial -error and are hereby affirmed.On February 22, 1943, the Welders filed a brief which,the:Board hasconsidered.t.,yUpon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYTimm Aircraft Company, a California corporation, owns andoperates two plants located —in Van Nuys, California, and a thirdlocated at Los Angeles, California.At these plants,,,the Companymanufactures aircraft and aircraft parts as a prime contractor tothe United States Government and as a subcontractor to other primecontractors.During the fiscal year ending October 31, 1942, theCompany purchased for use in these plants raw materials having avalue in excess of $2,000,000, of which approximately 25 percent camefrom points outside the State of California.During the same periodthe total sales of the Company were in excess of $4,000,000, of whichapproximately 25 percent represents sales made to customers locatedoutside the State of California.The Company admits that it isengaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, Aeronautical Lodge Dist.22, is a labor organization 'affiliated with the American Federationof Labor, admitting to membership employees of the Company.Los Angeles County District Council of Carpenters comprises sev-eral craft labor organizations affiliated, with the American Federa-Company. ;United Automobile, Aircraft and Agricultural Implement Workersof America is a labor organization affiliated with the Congress ofIndustrialmembership employees ofthe Company.National Union, United Aircraft Welders of America is an un-affiliatedlabor organization, admitting to membership certainemployees of the Company. TIMM AIRCRAFT COMPANYM. THE ALLEGED QUESTION CONCERNING REPRESENTATION507The parties stipulated that a question concerning representation hadarisen, in that the I., A. M., in November 1942, requested recognition'of the Company for the employees 'of its Saticoy 'plant; and that the'Company refused to recognize the I. A. M. in the absence of certifi-cation by the Board.Statements of the Trial Examiner, made at the hearing, concerningauthorization cards submitted to a Field Examiner of the Board havebeen compiled in a table in the footnote below." These statements indi-cate that the I. A. M. represents a substantial number of productionand maintenance employees only at the Saticoy plant; that, the C. I. O.does not represent a substantial number of such employees at any ofthe three plants; that the Carpenters does not represent a substantialnumber of woodworkers at any of the plants; and that the Weldersrepresents a substantial number of welding employees at' each of the,three plants.On the basis of these facts and in view of our findings in Section IV,,infra,we find that no question affecting commerce has arisen concern-ing the representation of employees of the Company within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.ISee the following table:Cards in unitEmployeesType of unitin unitCarpentersC I. 0IA. M.WeldersAlameda-Woodworkers a------------------841201------------Welders -------------------------50------------35035Residue unit-`5431462------------Prod and main---------------6771381335WoodleyWoodworkers------------------3000-------------Welders------------------------10------------909Residue unit`------------------511------------1282------------Prod and main---------------524013729SaticoyWoodworkers -------------------37870'4150-Welders' -------4_. ---------043Residue unit-------------------254------1846------------Prodand main---------------6367022b 2003-The breakdown of woodworkers is that of the CompanyThe Carpenters consider many moreemployees eligible to its proposed units at the Alameda and Saticoy plantsHence its representationshowing in these units is less than appears in this chartbThe Trial Examiner reported that an additional 50 cards submitted by the I. A. M were appar-ently signed by employees in the alleged appropriate unit, but he did not indicate at which plantthe employees workedThese additional 50 cards do not in any way affect our decision,since theyare not sufficient to constitute a substantial showing in either of the 2 plants where the I A. M. lacksa substantial showing. 508DECISION'SOF -NATIONAL'LABOR RELATIONS'BOARD}IV. THE ALLEGED'APPROPRIATE'UNITS-'A.Contentions of the partiesThe I. A. M. requests a unit of the production and maintenanceemployees at the, Saticoy plant of the Company.2The C. I. 0. con-tends that the production and maintenance employees, at the three.plants. of the Company constitute an appropriate unit.3The Carpen-ters proposes "that the woodworking employees 4, of the Company's,three plants comprise three separate -units.--The Welders, contendsthat certain welding employees at the three plants comprise a singleappropriate unit.6. In the face of these conflicting 'claims, the Com-pany takes no position other than to recommend that its three, plantsbe treated separately.B. 'Multiple plant knitvs.single plant unitsThe Company's three plants are known as the Saticoy, the Woodley,and the Alameda plants. ' Hereinafter, they will be referred `to assimply "Saticoy," "Woodley," and "Alameda."Saticoy and Woodleyare situated approximately 21/2 miles apart on the Los Angeles Metro-,/politan Airport at Van Nuys, California. ' Alameda;located 'in LosAngeles, is roughly 25 miles from the airport.The record indicatesthat the three plants are engaged in dissimilar operations.At Saticoythe Company builds wooden trainer planes and fabric gliders.Veryi I 'A M unit-allproduction and maintenance employees,including truck drivers andleadman,in the Company's Saticoy plant3C' I 0 unfit-allproduction and maintenance employees in the Company's three plants,including inspectors,production control expediters and dispatchers, and excluding,all super-visory employees"above the grade of'leadman,all employees of Blue Print Control, Engi-neering, Tool Planning, Tool Design, Production Planning, Production Control (other thanthose employees specifically included),Outside Production Purchasing and Follow-rip,Non-Productive Procurement,Industrial Relations,and Peisonnel departments,and all execu-tives, administrative,plant protection,office and cleucal employees4The Carpenters defined woodworkers as including all employees who work with or uponwood,whether such work constitutes the shaping or forming of wood, the assembling ofwood-parts, the finishing of wood(eitherwith paints or other materials or abrasives), thegluing of wood, the application to wood of any adhesive or other substances,the joining towood of other materials by adhesives or other substances,or the hiandling'of wood andlimber,and all partial sub and final assembly in which wooden parts -or materials' are'involved5Caipcntcrs, units-allemployees engaged in woodworking,including leadmen, groupleaders, dispatchers;inspectois,and maintenance employees,maintenance foremen andassistant foremen,but excluding production foremen and assistant foremen,and- officeemployees6Weldeissuit-allemployees who are engaged moie'than 50 percent of their time asoxy-actylene, oxy-hydrogen, electric are welders, employed to do fusion welding, gas, torchcutters, helpers in,the foregoing categories,tackers,and apprentice welders, and includingleadmen,but excluding operators of mechanical spot welding machines as distinguishedfrom what is known in the trade as tack welding,foremen,supervisory and administrativeemployees -PI.NIM AIRCRAFT COMPANY-,509few' metal parts are, used in the manufacturing'-processes, and,-noneare made, at Saticoy, though there is some fashioning of metal, parts.Woodley, in direct contrast, manufactures chiefly sheet metal partsunder subcontracts to other- companies. - No woodworking operationsare carried on at Woodley,-and no complete aircraft are manufacturedthere.Alameda is not engaged in manufacturing, but is an assemblyplant, chiefly for gliders.All the parts which are- assembled ;thereare made by other companies under subcontracts.There is very little interrelation' between the operations of the threeplants.only in an emergency or when contract work lags at Woodley. Saticoydoes not furnish parts for either Alameda or Woodley.Furthermore,the Company has no practice,of interchanging its employees betweenthe three plants, chiefly because transferred employees, in most in=stances, would have to undergo periods of retraining. ' Consequently,interchanges of employees among the three plants are few, and whenthey occur are made primarily for the benefit of the transferee.The Company exercises centralized control over the operation of itsthree plants'.However, each plant handles its subcontracting, andWoodley its sales, independently of- the other plants.The Companyregards Saticoy, which is the only plant it owns, as its home plant.The Company's director of industrial and public relations testified thatin his opinion when the war is over, Alameda, being only an assemblyplant, will be the first to cease operations, followed thereafter by Wood-ley; -and that only Saticoy would continue to be operated by theCompany after the war.In view of these facts, we find, that the three plants of the Companyshould be treated separately for purposes of collective bargaining.Since the petitioning union, the I. A. M., has made a substantial show-ing of interest only at Saticoy, we shall consider the opposing unitclaims only as they relate to that plant.7C. The Welders- proposed unitThe Compatly,.employsonly;fourwelders-in Saticoy.They have,noseparate department of their own, but are included in the -tooling de-7 As stated above, the Carpenters and the C I 0 did notmake a substantial showing ofinterest at any of the three plantsWhile the Weldersdid make a substantial showing ateach of the three plants,we shall consideronlyits claimsat Saticoy,since it is not a,petitioner,and sinceA. M and the CI0, whose unit claims conflict with the claimsof the Welders, may in the near futureincreasethe extent of their representation in theother two plants, andthereafter initiateproceedingswith theBoard in which the appro-priate unit issuewill haveto be determined'Our -ruling shall be without prejudice to thelight of the Welders to file petitions for the indestigationand certification of representativesof welding employees at Woodley and Alameda. - 510DECISIONS OF NA'TIONAL LABOR' RELATIONS BOARDpartment along with the machinists' and tool ; makers,.One of thewelder's performs maintenance work; the other three weld -parts to-gether on metal jigs.These facts are insufficient to support a; findingthat, the welders, at Saticoy comprise -an' identifiable 'group of skilledcraftsmen' having interests in common apart' from the interests' ofthe other employees who work alongside them.,'We find, therefore,that a'separate unit of welders at Saticoy is inappropriate for purposesof collective bargaining.D. The jurisdictional disputeThe I. A. M. and the Carpenters, both of whom are affiliated withand subject to the jurisdiction of the American Federation of Labor,contend for units which overlap extensively."We have customarilydismissed proceedings involving jurisdictional disputes between twounions subject to discipline by the same parent, organization.Wehave, however, made an exception to this rule where a third union nota party to the jurisdictional dispute was also seeking to represent theemployees over whom the dispute had arisen.9Here the C. I. O. isnot a party to the jurisdictional dispute and is seeking to representthe employees involved in the dispute.We shall not,,however, applythis exception to this proceeding in view of the meager representationshowing of the C. I. O., not only among the production and mainte-nance employees at Saticoy (22 out of 636), but among the employees,involved in the dispute (4 out of 378).10To 'apply the exception insuch an instance would be to ignore completely the reasons which liebehind our reluctance to settle jurisdictional disputes which are withinthe-power of the disputants or their common parent organization toresolve.,'In- view of the jurisdictional dispute between the I. A. Al. and theCarpenters, we shall make, no further. findings 'as to, the appropriateunit at Saticoy, but shall dismiss the petition of the I. A. Al.* Further-tial number of the production and maintenance, employees at,any.ofthe three plants, we do' not consider 'it' necessary at this time to makeany 'further findings as to'the a appropriateness of the unit proposed bythe C. I. O.8 Thus the I. A M. seeks to represent, all the production and maintenance employeesat Saticoy,whereas the Carpenters desiresto represent all production and maintenanceemployees at Saticoy who ate engaged in woodworking operations . ,9'SeeMatter of Long-Bell, Lumber CompanyandInternational Association of MachinistsLocal'No.. 1350,, afZiated with the American'Federation of Labor,16 N. L. R B. 892; andMatter of Weyerhaeuser,Timber Company,Klamath Falls BranchandLwmnber and SawmillWorkersUnion, LocalNo3026, A.F L.,42 N. L. R. B. 499.'"1to Tlie figure 378 represents the very minimum number of employees involved in thejurisdictional dispute, since the Carpenters claims more than 378 employees in its proposedunit at Saticoy. TIMM AIRCRAFT COMPANY511ORDER,Upon the basis of, the foregoing findings of fact, the National LaborRelations Board hereby orders that the petition for investigation andcertification of representatives of employees of Timm Aircraft Corn-`pany, Los Angeles; California',filed by International Association 'ofMachinists, 'Aerona'uti'calLodge Dist. 22, AFL,be, and it hereby is,dismissed.MR. JOHN M. HousToN took no part in the consideration of theabove Decision and Order.